Citation Nr: 1030215	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  09-42 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic legal entitlement to a one-time payment from the Filipino 
Veteran's Equity Compensation Fund.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel











INTRODUCTION

The appellant does not have any recognized active service in the 
Armed Forces of the United States.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2009 administrative decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDING OF FACT

The appellant served in the Philippine military during the Second 
World War; there is no indication provided by official service 
department records that the appellant ever had service in a 
component of the Armed Forces of the United States, to include 
any service in the Philippine Commonwealth Scouts or Recognized 
Guerilla Forces.  



CONCLUSION OF LAW

There is no legal entitlement to a one-time payment from the 
Filipino Veteran's Equity Compensation Fund, as the appellant has 
not met the legal definition of a "veteran" for the purposes of 
basic entitlement to VA benefits.  38 U.S.C.A § 101(2) (West 
2002); 38 C.F.R. § 3.1(d), 3.9, 3.40, 3.203 (2008); Selley v. 
Brown, 6 Vet. App. 196, 198 (1994) .    



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA-Matter of Law

38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2009) 
impose obligations on VA in terms of its duty to notify and 
assist claimants.  Inasmuch as the Board has found that the law, 
and not the evidence, is dispositive in this case, the VCAA is 
not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The 
service department cannot verify that the appellant was ever a 
member of the Armed Forces of the United States, to include 
service in the Philippine Commonwealth Scouts or Recognized 
Guerilla Forces, and the appellant has not provided any service 
department verification which would contradict this 
determination.  As such, there is no way in which the appellant 
could ever be legally entitled to benefits from the Filipino 
Veteran's Equity Compensation Fund.  Thus, VCAA notice is not 
required.    

Legal Criteria-Veteran Status (Philippine Service)

A "veteran" is defined as a person who served in the active 
military, naval or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d).  A "veteran of any war" is defined as any 
Veteran who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service as a 
Philippine Scout is included for pension, compensation, 
dependency and indemnity compensation (DIC) and burial 
allowances, except for those inducted between October 6, 1945, 
and June 30, 1947, inclusive, which are included for compensation 
benefits, but not for pension benefits.  Service in the 
Commonwealth Army of the Philippines from and after the dates and 
hours when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for compensation 
benefits, but not for pension benefits.  Service department 
certified recognized guerrilla service, and unrecognized 
guerrilla service under a recognized commissioned officer (only 
if the person was a former member of the United States Armed 
Forces (including the Philippine Scouts), or the Commonwealth 
Army, prior to July 1, 1946) is included for compensation 
benefits, but not for pension or burial benefits.  38 U.S.C.A. § 
107; 38 C.F.R. § 3.40(c) and (d).  Active service will be the 
period certified by the service department.  38 C.F.R. § 3.9 (a) 
and (d).

For the purpose of establishing entitlement to VA benefits, VA 
may accept evidence of service submitted by a claimant, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without verification 
from the appropriate service department under the following 
conditions:  (1) the evidence is a document issued by the service 
department; (2) the document contains needed information as to 
length, time and character of service; and (3) in the opinion of 
VA the document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).  The United States Court of 
Appeals for Veterans Claims has held that the Secretary has 
lawfully promulgated regulations making service department 
findings "binding on the VA for purposes of establishing service 
in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).  In addition, service department findings are binding 
on VA for purposes of establishing service in the U.S. Armed 
Forces.  Id.
 
Analysis

The appellant in this case alleges having the requisite service 
to qualify for VA benefits, namely, to qualify for entitlement to 
a one-time payment from the Filipino Veteran's Equity 
Compensation Fund.  He has submitted documentation from the 
Government of the Philippines which shows service with the 2nd 
Guerilla Brigade of the Leyete Area Command, from December 1942 
to March 1945.  He is recognized as a Veteran of the Philippine 
Military.   

The National Personnel Records Center (NPRC) was contacted in 
connection with a claim filed for service connection in 2003.  In 
a statement dated in May 2003, the NPRC stated that the service 
department (Army) could not confirm that the appellant had any 
service under U.S. command in the Philippine Scouts and/or 
Recognized Guerilla forces.  Indeed, the NPRC stated that the 
appellant had no service which would qualify as active duty in 
the U.S. Armed Forces.  

VA is bound by service department determinations regarding what 
constitutes service in the Armed Forces of the United States.  
Indeed, while an appellant may submit proof of his service in the 
Armed Forces directly to VA (i.e. it does not need to come from 
the service department directly), the submitted documentation 
must be issued by the service department in order to verify 
active service.  See 38 C.F.R. § 3.203.   

In this case, the appellant has submitted documentation from the 
Republic of the Philippines which show he served in the Armed 
Forces of that nation.  The Board, in a November 2004 decision, 
denied basic legal entitlement to compensation benefits, as these 
documents were not issued by a U.S. service department and did 
not show service in the Armed Forces of the United States.  
Although the appellant has filed for a completely separate 
benefit with the new claim, the documentation submitted by him is 
still only from the Philippine Military, and the 2003 NPRC 
finding of no active service in the U.S. Armed Forces (which 
would include service in the Philippine Scouts or Recognized 
Guerillas) remains uncontradicted except for the appellant's 
unsubstantiated contentions.  

Indeed, the appellant has submitted numerous affidavits, 
statements, and other lay evidence which purport to show his 
service under U.S. command during the Second World War.  
Unfortunately, there is no official service department 
documentation of Philippine service which would qualify as 
service in the U.S. Armed Forces, and the 2003 NPRC determination 
expressly states that the appellant has no recognized service.  
As this is the case, the Board fully recognizes the service that 
the appellant gave his nation, the Republic of the Philippines, 
during World War II.  The Board cannot, however, recognize the 
appellant as ever having served in a unit which would be part of 
the Armed Forces of the United States, and thus cannot extend VA 
benefits to him.  Indeed, as this most basic element of a claim 
for entitlement to payment from the Filipino Veteran's Equity 
Compensation Fund has not been met, the Board must conclude that 
there is no legal entitlement to benefits, and the claim is 
denied.  



ORDER

Basic legal entitlement to a one-time payment from the Filipino 
Veteran's Equity Compensation Fund is denied.  


____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


